Title: Poor Richard Improved, 1753
From: Franklin, Benjamin
To: 



Courteous Reader,
This is the twentieth Time of my addressing thee in this Manner, and I have reason to flatter myself my Labours have not been unacceptable to the Publick. I am particularly pleas’d to understand that my Predictions of the Weather give such general Satisfaction; and indeed, such Care is taken in the Calculations, on which those Predictions are founded, that I could almost venture to say, there’s not a single One of them, promising Snow, Rain, Hail, Heat, Frost, Fogs, Wind, or Thunder, but what comes to pass punctually and precisely on the very Day, in some Place or other on this little diminutive Globe of ours; (and when you consider the vast Distance of the Stars from whence we take our Aim, you must allow it no small Degree of Exactness to hit any Part of it) I say on this Globe; for tho’ in other Matters I confine the Usefulness of my Ephemeris to the Northern Colonies, yet in that important Matter of the Weather, which is of such general Concern, I would have it more extensively useful, and therefore take in both Hemispheres, and all Latitudes from Hudson’s Bay to Cape Horn.
You will find this Almanack in my former Method, only conformable to the New-Stile established by the Act of Parliament, which I gave you in my last at length; the new Act since made for Amendment of that first Act, not affecting us in the least, being intended only to regulate some Corporation Matters in England, before unprovided for. I have only added a Column in the second Page of each Month, containing the Days of the Old Stile opposite to their corresponding Days in the New, which may, in many Cases, be of Use; and so conclude (believing you will excuse a short Preface, when it is to make Room for something better) Thy Friend and Servant,
R. Saunders


January. I Month.
’Tis against some Mens Principle to pay Interest, and seems against others Interest to pay the Principal.
  Philosophy as well as Foppery often changes Fashion.
February. II Month.
  Setting too good an Example is a Kind of Slander seldom forgiven; ’tis Scandalum Magnatum.
  A great Talker may be no Fool, but he is one that relies on him.

March. III Month.
  When Reason preaches, if you won’t hear her she’ll box your Ears.
  It is not Leisure that is not used.
April. IV Month.
  The Good-will of the Governed will be starv’d, if not fed by the good Deeds of the Governors.
  Paintings and Fightings are best seen at a distance.
May. V Month.
  
If you would reap Praise you must sow the Seeds,
Gentle Words and useful Deeds.

  Ignorance leads Men into a Party, and Shame keeps them from getting out again.
  Haste makes Waste.
June. VI Month.
  Many have quarrel’d about Religion, that never practis’d it.
  Sudden Power is apt to be insolent, Sudden Liberty saucy; that behaves best which has grown gradually.
  He that best understands the World, least likes it.
July. VII Month.
  Anger is never without a Reason, but seldom with a good One.
  He that is of Opinion Money will do every Thing, may well be suspected of doing every Thing for Money.
  An ill Wound, but not an ill Name, may be healed.

August. VIII Month.
  When out of Favour, none know thee; when in, thou dost not know thyself.
  A lean Award is better than a fat Judgment.
  God, Parents, and Instructors, can never be requited.
September. IX Month.
  He that builds before he counts the Cost, acts foolishly; and he that counts before he builds, finds he did not count wisely.
  Patience in Market, is worth Pounds in a Year.
  Danger is Sauce for Prayers.
October. X Month.
  If you have no Honey in your Pot, have some in your Mouth.
  A Pair of good Ears will drain dry an hundred Tongues.
November. XI Month.
  Serving God is Doing Good to Man, but Praying is thought an easier Service, and therefore more generally chosen.
  Nothing humbler than Ambition, when it is about to climb.
December. XII Month.
  The discontented Man finds no easy Chair.
  Virtue and a Trade, are a Child’s best Portion.
  Gifts much expected, are paid, not given.
  On Sunday, the 6th Day of May, in the Morning, the Planet Mercury may be seen to make a black Spot in the Sun’s Body, according to the following Calculation.




D.
h.
m.



Middle Time of the true ☌
1753, May 5
15
43
  P.M.


Equation of Time, add


4



Apparent Time of the true ☌
5
15
47



Mean Anomaly of the Sun,
10
6
21



Mean Anomaly of Mercury,
10
19
47



   Dist. of the ☉ from the ⊖
Log 5,004518




☿ from the ☉
4,656557




   ☿ from the ◯
4,745839 




Geocentrick Longitude ☉ and ☿

  ♉︎ 15°
53′
0″


Geocentrick Latitude,

  
3
19


Anomaly of Commutation,
6
0
0



Inclination, or Heliocentrick Lat. of ☿ S.A.


4
3


Elongation to six Hours before the true ☌


23
24


Difference of Latitude in six Hours,


4
18


Angle of the visible Way,

10
25



Nearest Approach of their Centers,

  
3
15


Motion from the Middle to the true ☌



35


Latitude of ☿ at the Middle,


3
4


Motion of Half the visible Way,


15
24


Motion of Half Duration,


15
9


Diff. of Lat. between the Mid. Begin. and End,

  
2
47


Geocentrick Latitude at the Beginning, S.A.


0
17


Geocentrick Latitude at the End, S.A.


5
51


Time from the true ☌ to the Middle,


9
4


Time of Half Duration,

3
53



The Arch of the ☉’s Perimeter at the Begin.

1
2



The Arch of the ☉’s Perimeter at the End,

21
48



Apparent Semidiameter of the Sun,


15
45



Apparent Semidiameter of ☿


0
6


Mercury enters the Sun’s Disk,
May 5,
11
44
    P.M.


Middle or nearest Approach of the Centers,

15
37



True Conjunction,

15
46



Mercury emerges out of the Disk,

19
31



Total Duration of this Eclipse,

7
47




The astronomical Time when Mercury goes off the Sun’s Disk, being reduced to common Time, is May the 6th, at 31 min. after Seven in the Morning. The Sun rises at 31 min. past Five, and if you get up betimes, and put on your Spectacles, you will see Mercury rise in the Sun, and will appear like a small black Patch in a Lady’s Face.
The Type of this Eclipse at Sun-rising.
   
Dr. Halley puts this Conjunction an Hour forwarder than by this Calculation.
How to secure Houses, &c. from Lightning.
It has pleased God in his Goodness to Mankind, at length to discover to them the Means of securing their Habitations and other Buildings from Mischief by Thunder and Lightning. The Method is this: Provide a small Iron Rod (it may be made of the Rod-iron used by the Nailers) but of such a Length, that one End being three or four Feet in the moist Ground, the other may be six or eight Feet above the highest Part of the Building. To the upper End of the Rod fasten about a Foot of Brass Wire, the Size of a common Knitting-needle, sharpened to a fine Point; the Rod may be secured to the House by a few small Staples. If the House or Barn be long, there may be a Rod and Point at each End, and a middling Wire along the Ridge from one to the other. A House thus furnished will not be damaged by Lightning, it being attracted by the Points, and passing thro the Metal into the Ground without hurting any Thing. Vessels also, having a sharp pointed Rod fix’d on the Top of their Masts, with a Wire from the Foot of the Rod reaching down, round one of the Shrouds, to the Water, will not be hurt by Lightning.

